Citation Nr: 0943426	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-34 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1945 until October 
1947; from April 1951 until August 1952; from April 1953 
until January 1957; and from January 1961 until August 1975.  
The Veteran also had significant service with the Navy 
Reserve including from February 1945 until October 1945; from 
October 1947 until August 1952 and from January 1953 until 
January 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran served on the U.S.S. Albemarle, which was 
located around Bikini Atoll and Bikini Lagoon at the time of 
Operation Crossroads.

2.  The Veteran is considered a radiation-exposed Veteran, as 
he participated in a radiation-risk activity.

3.  Prostate cancer is not recognized by VA as being a 
disease specific to radiation-exposed Veterans, but is 
recognized as a radiogenic disease.

4.  The dose estimate indicated the Veteran's participation 
in Operation Crossroads resulted in a mean total external 
dose of 0.0 rem and an internal committed dose to the 
prostate of 0.0.  

5.  The evidence does not demonstrate that the currently 
diagnosed prostate cancer is related to the Veteran's active 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for prostate 
cancer, claimed as due to exposure to ionizing radiation, 
have not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in December 2004.  This 
letter advised the Veteran of the information needed to 
substantiate the claim, the information the Veteran should 
seek to provide and the information VA would seek to obtain.  
The December 2004 letter enclosed a Radiation Risk 
Questionnaire and provided the specific criteria for 
substantiating a claim based upon exposure to radiation.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and service personnel records.  The Veteran 
submitted private medical records in support of his claim.  
In connection with the ionizing radiation claims, the VA 
obtained information regarding the Veteran's possible 
exposure from the Defense Threat Reduction Agency (DTRA). 38 
C.F.R. § 3.311(a)(2).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no 
duty on the part of VA to provide a medical examination, 
because the evidence does not indicate there may be a nexus 
between the current disability and service.  See  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Furthermore, as described in detail below, there is no duty 
to submit the claim to the Under Secretary for Benefits as 
the Veteran has not demonstrated he meets the three criteria 
of 38 C.F.R. § 3.311(b)(1).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran indicated in December 2004 and January 2005 
that he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for prostate cancer.  Specifically, the Veteran 
contends his cancer is related to his exposure to ionizing 
radiation from serving on U.S.S. Albemarle, which was 
stationed close to the test site of Operation Crossroads.  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In certain cases, the elements may be proven by 
competent lay testimony.  Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, such as malignant tumors, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997); See Hilkert v. West, 11 Vet. App. 284, 
289 (1998).

First, if a Veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises. See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  These diseases are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists. 

Second, service connection may be established if a radiation-
exposed Veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA Under 
Secretary for Benefits determines that a relationship in fact 
exists between the disease and the Veteran's exposure in 
service.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). See also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

Entitlement under 38 C.F.R. § 3.309

As noted above, the Veteran contends he has prostate cancer 
as a result from his service aboard the U.S.S. Albemarle in 
Bikini Atoll which placed him within 8-10 miles of ground 
zero for Test Baker of Operation Crossroads.  The Veteran 
further indicated the U.S.S. Albemarle moved closer to the 
test site after the explosion and also alleged the ship was 
further contaminated by a tidal wave that engulfed the ship.  
The Veteran indicated the ship was checked and washed down en 
route to Pearl Harbor.

Under 38 C.F.R. § 3.309, if a Veteran exposed to radiation 
during active duty later develops one of the diseases listed 
in 38 C.F.R. § 3.309(d)(2), service connection will be 
warranted.  

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed Veteran" is defined as a Veteran who, 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a "radiation-risk 
activity." "Radiation- risk activity" means (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, (B) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, (C) 
internment as a prisoner of war in Japan during World War II, 
(D) service in which the service member was, as part of his 
or her official military duties, present during a total of at 
least 250 days before February 1, 1992, on the grounds of a 
gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee, and (E) service in a capacity which, if performed 
as an employee of the Department of Energy, would qualify the 
individual for inclusion as a member of the Special Exposure 
Cohort under section 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000. 38 
C.F.R. § 3.309(d)(3)(ii).

As defined in 38 C.F.R. § 3.309(d)(3)(i), the term "onsite 
participation" means includes presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test during the official operational period of an 
atmospheric nuclear test.  The operational period for 
Operation CROSSROADS is from July 1, 1946, through August 31, 
1946. 38 C.F.R. § 3.309(d)(3)(v)(B).  

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

The Veteran's personnel records confirm he served aboard 
U.S.S. Albemarle in 1946.  A history of the ship submitted by 
the Veteran and the dose estimate provided by the Defense 
Threat Reduction Agency Confirmed that on July 1, 1946, the 
date of the first Crossroads event, Test Able, the U.S.S. 
Albemarle was located more than 155 miles to the southeast.  
The Albemarle remained anchored in Bikini until July 25, 
1946, when it departed the lagoon.  On that day, Test Baker, 
the second Operation Crossroads event, was carried out.  The 
Albemarle was at a range of approximately 8-10 miles from 
Test Baker.  After that test, the Albemarle anchored in 
Bikini for a period of 4 hours and then departed to Pearl 
Harbor.  The history noted that no one aboard Albemarle was 
badged for the Crossroads Operation and the ship received 
radiological clearance November 22, 1946 after 
decontamination. 

In light of his presence at the test site of Operation 
CROSSROADS, the Veteran has met the criteria for a 
"radiation-exposed Veteran" under 38 U.S.C.A. § 1112(c)(3) 
and 38 C.F.R. § 3.309(d)(3).  However, prostate cancer is not 
among the diseases listed in 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.309.  Accordingly, service connection under the 
presumptive provision of 3.309 is not warranted. See 38 
C.F.R. § 3.309(d)(2)(i- xxi).  

Entitlement under 38 C.F.R. § 3.311

Pursuant to 38 C.F.R. § 3.311(b), when a Veteran exposed to 
ionizing radiation subsequently develops a radiogenic disease 
that manifests within a specified time period, service 
connection may be warranted if the Under Secretary for 
Benefits determines that a relationship in fact exists 
between the disability and the Veteran's exposure to 
radiation during service.  

Unlike the provisions of 38 C.F.R. § 3.309, 38 C.F.R. § 3.311 
does not automatically grant service connection upon a 
finding that the Veteran participated in a radiation risk 
activity and developed a disease listed in 38 C.F.R. 
§ 3.311(d) within the specified time period.  Rather, this 
provision concedes the possibility that exposure to ionizing 
radiation may be an etiological factor for the development of 
the disease.  The regulation mandates specific development be 
undertaken to determine whether or not there is a connection 
between the exposure in service and the disability.

First, when the Veteran contends the disease is a result of 
exposure to ionizing radiation in service, 38 C.F.R. § 3.311 
mandates that a dose assessment be obtained to estimate the 
size and nature of the radiation dose.  When dose estimates 
provided are reported as a range of doses to which a Veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).  In obtaining this estimate, the VA may refer 
the claim to an independent expert.  38 C.F.R. § 3.311(a)(3).  

In determining this dose assessment, if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
Veteran's presence at the site will be conceded. 38 C.F.R. § 
3.311(a)(4)(i). Neither the Veteran nor the Veteran's 
survivors may be required to produce evidence substantiating 
exposure if the information in the Veteran's service records 
or other records maintained by the Department of Defense is 
consistent with the claim that the Veteran was present where 
and when the claimed exposure occurred. 38 C.F.R. § 
3.311(a)(4)(ii).

Further development includes submitting the claim for an 
opinion by the Under Secretary for Benefits provided that it 
is determined that (1) the Veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, or other activities; (2) the Veteran 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within the period specified in 
paragraph (b)(5).  If any of the prior three requirements 
were not met, it shall not be determined that the disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1).

In the present case, the dose estimate based on a detailed 
review of facts and circumstances specific to the Veteran's 
service, including the Veteran's own description of his 
service was provided by Defense Threat Reduction Agency 
(DTRA) in August 2005.  The doses which the Veteran could 
have received from Operation Crossroads were determined to be 
not more than 0.0 rem external gamma dose; 0.0 rem external 
neutron dose; 0.0 rem internal committed dose to the prostate 
(alpha); and 0.0 rem upper bound committed dose to the 
prostate.

Specifically, the dose estimate explained that Operation 
Crossroads consisted of two nuclear weapon tests conducted at 
Bikini Atoll during the summer of 1946.  During Operation 
Crossroads, the Veteran's ship, U.S.S. Albemarle, served as a 
Task Unit 1.1.1 with a primary function of providing 
laboratory facilities for the technical group and transport 
weapons and provide assembly facilities.  When Test Able was 
detonated, the U.S.S. Albemarle was more than 155 nautical 
miles (nmi) from surface zero.  The Albemarle was 8-10 nmi 
from surface zero when the second test, Shot Baker, was 
performed.  DTRA indicated that personnel aboard Albemarle 
were at distances too far from each detonation to be exposed 
to initial radiation, or radiation and neutrons emitted 
within the first minute after detonations, because of the 
absorption afforded by the atmosphere for Test Able and by 
the ocean water and atmosphere for Test Baker.  As the 
Albemarle did not return to Bikini Lagoon until July 4, 
several days after Test Able, and given the location of the 
ship in the lagoon, personnel aboard Albemarle were not 
exposed to measurable levels of radiation from neutron-
activated lagoon water or structural materials in target 
ships.  Additionally, after Baker, the Albemarle anchored 
briefly in uncontaminated southern anchorage in Bikini Lagoon 
for approximately 4 hours on July 25.  Given the location of 
the ship, personnel aboard the Albemarle were not exposed to 
measurable levels of radiation from contaminated lagoon water 
or from contaminants deposited on target ships in the lagoon 
by the Baker base surge.  The records further indicated 
Albemarle did not accumulate contaminants on the hull or in 
its saltwater piping systems.

Based upon these facts the DTRA found that at a distance of 
more than 155 nmi from Able detonation and 8-10 nmi from 
Baker detonation the Veteran was not exposed to initial 
radiation at Crossroads.  The Veteran's dose estimate from 
contaminants in the lagoon water after both shots and from 
contamination accumulated on the hulls and in saltwater 
piping systems after Test Baker was 0.000 rem.  Concerning 
internal dose assessment, DTRA found the Veteran was not 
exposed to measurable levels of residual gamma radiation 
while participating in activities related to Operation 
Crossroads.  As such, he did not accrue an internal dose to 
the prostate.  The total committed dose equivalent to the 
prostate was 0.0 rem.  

In sum, the DTRA failed to find any measurable exposure to 
ionizing radiation.  Accordingly, the Veteran has not met 
38 C.F.R. § 3.311(b)(1)(i) as the evidence fails to 
demonstrate actual exposure to radiation.  Nor is there any 
other competent evidence of record indicating that the 
Veteran actually had any radiation exposure. As the Veteran 
is missing one of the elements, referral to the Under 
Secretary for Benefits is not warranted and the Board can not 
find that the prostate cancer resulted from exposure to 
ionizing radiation.  38 C.F.R. § 3.311(b)(1).

Direct Entitlement

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009); 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

In this regard, as noted above, the Veteran has a current 
disability of prostate cancer as illustrated by private 
medical records.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnoses of prostate cancer.  For example, the 
July 1975 examination performed prior to the Veteran's 
separation from service noted no abnormalities of the 
genitourinary system and listed no significant defects or 
diagnoses.  Similarly, the Veteran denied a history of tumor, 
growth, cyst or cancer on the July 1975 report of medical 
history.  

However, the Veteran contends it was his presence near 
Operation Crossroads which caused his prostate cancer.  The 
Veteran is competent to testify as to the ship he was 
stationed on and the general location of the ship.  
Furthermore, the evidence confirms the ship was in fact 
stationed in Bikini Atoll and was located 8-10 miles from 
Operation Crossroads Test Baker.  See Buchanan v. Nicolson, 
451 F.3d 1331 (Fed.Cir. 2006).  The Veteran, however, is not 
competent to discuss the degree to the exposure to any 
radiation he received from the ship's proximity to Operation 
Crossroads.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As 
discussed above, the DTRA found the Veteran's total dose 
estimate from exposure to radiation to be 0.0 rem.

The final element is competent evidence of a nexus linking 
the prostate cancer to any radiation from the proximity to 
Operation Crossroads.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the private records indicate the Veteran's prostate 
cancer is related to his exposure to radiation, or is 
otherwise related to an event or incident in service.  

The possibility of a relationship between nuclear test 
participants and cancer has been raised by material submitted 
by the Veteran; specifically an extract of articles compiled 
by the National Research Counsel in 1985.  The Court has held 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the Veteran's 
service and his currently demonstrated prostate cancer.  Nor 
did it discuss the relationship with such certainty that 
there was plausible causality.  Rather, the article indicated 
there was no consistent evidence of increased prostate cancer 
in nuclear test participants.  While one study found a 
slightly increased number of prostate cancers, the article 
indicated that when the data from all test were considered 
there was no consistent or statistically significant evidence 
of an increase in leukemia or other malignant disease in 
nuclear test participants.  Therefore, this article proffered 
by the Veteran is not regarded as helpful as not one of them 
applies the specific facts to this specific case. Sacks v. 
West, 11 Vet. App. 314, 317 (1998).

Nor is there any evidence of continuity of symptomatology.  
In fact, the first diagnosis of prostate cancer was June 
2004, a period of approximately 29 years.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  This gap in the evidence also 
indicates that service connection under 38 C.F.R. § 3.307 is 
not warranted. 

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his prostate cancer is related to military service.  The 
Veteran, however, is not a medical professional competent to 
render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder.  While the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


